

 
Exhibit 10.10
 






 




AGREEMENT AND PLAN OF MERGER




by and among


River Hawk Aviation, Inc.,


Profile Aviation Center, Inc.,


PAC Acquisition Corp.,


Profile Services, Inc., and


PS Acquisition Corp.










Dated as of May______, 2007


--------------------------------------------------------------------------------





(1)  AGREEMENT AND PLAN OF MERGER
 
This Agreement and Plan Of Merger (the “Agreement”) dated as of May ___, 2007,
by and among River Hawk Aviation, Inc., a corporation formed under the laws of
the State of Nevada (“River Hawk”), Profile Aviation Center, Inc., a corporation
formed under the laws of the State of North Carolina (“Profile Aviation”), PAC
Acquisition Corp., a corporation newly formed under the laws of the State of
North Carolina and a wholly owned subsidiary of River Hawk (the “PAC Merger
Sub”), Profile Services, Inc., a corporation formed under the laws of the State
of Delaware (“Profile Services”), and PS Acquisition Corp., a corporation newly
formed under the laws of the State of Delaware and a wholly owned subsidiary of
River Hawk (the “PS Merger Sub”). Profile Aviation, the PAC Merger Sub, Profile
Services, the PS Merger Sub and River Hawk are individually referred to herein
as a “Party” and collectively as the “Parties.”


(2)  PREAMBLE


WHEREAS, River Hawk proposes to acquire Profile Aviation and Profile Services
pursuant to a merger transaction whereby, pursuant to the terms and subject to
the conditions of this Agreement, Profile Aviation and Profile Services shall
become wholly owned subsidiaries of River Hawk through the merger of PAC Merger
Sub with and into Profile Aviation and through the merger of PS Merger Sub with
and into Profile Aviation (the “Merger”);


WHEREAS, the Board of Directors of River Hawk has (i) determined that a Merger
with Profile Aviation and Profile Services is advisable and in the best
interests of River Hawk and of River Hawk’s stockholders and presents an
opportunity to achieve long-term strategic and financial benefits, (ii) approved
the Merger and this Agreement and (iii) determined to recommend that River Hawk
approve the Merger and approve and adopt this Agreement;


WHEREAS, the Board of Directors of Profile Aviation and Profile Services has (i)
determined that a Merger with River Hawk is advisable and in the best interests
of Profile Aviation and Profile Services and their stockholders and presents an
opportunity to achieve long-term strategic and financial benefits, (ii) approved
the Merger and this Agreement and (iii) determined to recommend that the
stockholders of Profile Aviation and Profile Services approve the Merger and
approve and adopt this Agreement;
 
WHEREAS, in the Merger, one hundred percent (100%) of all issued and outstanding
shares of common stock of Profile Aviation and Profile Services shall be
purchased (the “Share Purchase”) in exchange for Four Million U.S. Dollars
($4,000,000) and one million five hundred thousand (1,500,000) shares of common
stock of River Hawk (the “Merger Shares”), which Merger Shares, when issued
pursuant to the Share Purchase, shall represent approximately ten percent (10 %)
of the voting power of River Hawk after the Merger;


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties, intending to be
legally bound, hereby agree as follows:







--------------------------------------------------------------------------------








CERTAIN DEFINITIONS


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Merger and/or the Parties.


“Knowledge” means, in the case of River Hawk, Profile Aviation and Profile
Services, a particular fact or other matter of which its Chief Executive Officer
or the Chief Financial Officer is actually aware or which a prudent individual
serving in such capacity could be expected to discover or otherwise become aware
of in the course of conducting a reasonable review or investigation of the
corporation and its business and affairs.


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.


“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.


“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.


“Surviving Entity” or “Surviving Entities” shall mean Profile Aviation and
Profile Services as the surviving entity or surviving entities in the Merger as
provided in Section 1.04.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign);


(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period; and
 
(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.


“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.







--------------------------------------------------------------------------------








ARTICLE I
THE TRANSACTIONS


SECTION 1.01      THE SHARE PURCHASE


Consideration. On the Closing Date, (as hereinafter defined), the Share Purchase
shall be consummated, in which River Hawk shall purchase from Profile Aviation
and Profile Services one hundred percent (100%) of all issued and outstanding
shares of common stock of Profile Aviation and Profile Services, collectively
referred to as the “Profile Shares,” and all of the assets of Profile Aviation
and Profile Services, who for purposes of this Section 1.01 shall collectively
be referred to as “Profile” as if they were the same entity, and for purposes of
this Section 1.01 be deemed to be the same entity, in exchange for the following
consideration, according to the following terms:


(a) One Million Five Hundred Thousand U.S. Dollars ($1,500,000) upon the Closing
Date;


(b)  A convertible promissory note for a total of Two Million Five Hundred
Thousand U.S. Dollars ($2,500,000), a form of which is attached hereto as
Exhibit A (the “Note”). The material terms of the Note are substantially as
follows:
 
          (i) the Note will provide an annual interest rate of eight percent
(8%);


(ii) the Note is payable in three (3) installments, the first being One Million
U.S. Dollars ($1,000,000) payable one (1) year from the Effective Time (as
hereinafter defined), the second being One Million U.S. Dollars ($1,000,000)
payable two (2) years from the Effective Date, the third and final payment being
Five Hundred Thousand U.S. Dollars ($500,000) payable three (3) years from the
Effective Date;


(iii) the maturity date will be three (3) years from the Effective Date of this
Agreement; and


(iv) the Note shall convert, at the noteholder’s option, in whole or in part, at
a conversion price equal to the ten (10) day trailing average of the bid and ask
price as quoted on the Over the Counter Bulletin Board, or substantially similar
quotation system or exchange, at the time of conversion.


(c) Profile shall receive one million five hundred thousand (1,500,000) shares
of River Hawk common stock shares otherwise known herein as the Merger Shares;
and


(d) River Hawk shall assume the liabilities of Profile, which are estimated to
equal approximately Eight Million U.S. Dollars ($8,000,000), which estimate is
subject to due diligence prior to the Closing Date.





--------------------------------------------------------------------------------


 
SECTION 1.02      THE MERGER


Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the Nevada Revised Statutes, Delaware Code and the General
Statutes of North Carolina, at the Effective Time, all the Profile Shares shall
be cancelled and converted into the right to receive the Merger Shares. In
connection therewith, the following terms shall apply:


(a) Exchange Agent. Legal counsel for Profile Aviation and Profile Services,
shall act as the exchange agent (the “Exchange Agent”) for the purpose of
exchanging the Profile Shares for the Merger Shares. At or prior to the Closing,
River Hawk shall deliver to the Exchange Agent the Merger Shares.


(b) Conversion of Securities.


(i) Conversion of Profile Aviation and Profile Services Securities. At the
Effective Time, by virtue of the Merger and without any action on the part of
River Hawk, Profile Aviation, the PAC Merger Sub, Profile Services and the PS
Merger Sub, or the holders of any of their respective securities agree to the
following:


(1) Each of the issued and outstanding shares Profile Shares, immediately prior
to the Effective Time, shall be converted into and represent the right to
receive, and shall be exchangeable for a pro rata allocation the Merger Shares.


(2) All Profile Shares shall no longer be outstanding and shall automatically be
canceled, retired and shall cease to exist, and each holder of a certificate
representing any such shares shall cease to have any rights with respect
thereto, except the right to receive the Merger Shares to be issued pursuant to
this Section 1.02 upon the surrender of such certificate in accordance with
Section 1.08, without interest. No fractional shares may be issued; but each
fractional share that would result from the Merger will be rounded to the
nearest number of whole shares.


           (3) The Merger Shares acquired in the Share Purchase shall represent,
when issued, the equivalent of approximately ten percent (10%) of the common
stock of River Hawk at the Effective Time.


(ii) Conversion of Merger Sub Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of Profile Aviation, the PAC Merger
Sub, Profile Services, the PS Merger Sub and River Hawk, or the holders of any
of their respective securities, each share of capital stock of the PAC Merger
Sub and the PS Merger Sub outstanding, immediately prior to the Effective Time,
shall be converted into one (1) share of the common stock of Profile Aviation
and one (1) share of the common stock of Profile Services, each respectively a
“Surviving Entity,” (collectively referred to as the “Surviving Entities”) and
the shares of common stock of the Surviving Entities so issued in such
conversion shall constitute the only outstanding shares of capital stock of the
Surviving Entities and the Surviving Entities shall be wholly owned subsidiaries
of River Hawk.


(c) Exemption from Registration. The Parties intend that the issuance of the
Merger Shares to Profile Aviation and Profile Services shall be exempt from the
registration requirements of the Securities Act pursuant to Section 4(2) of the
Securities Act and the rules and regulations promulgated thereunder.
 

 

--------------------------------------------------------------------------------


SECTION 1.03  CLOSING


The closing of the Share Purchase and the Merger (the “Closing” otherwise known
as the “Closing Date”) will take place at the offices of The Otto Law Group,
PLLC, within one (1) business day following the satisfaction or waiver of the
conditions precedent set forth in Article V or at such other date as River Hawk,
Profile Aviation and Profile Services shall agree, but in any event no later
than September 30, 2007 unless extended by a written agreement of the Parties.


SECTION 1.04  MERGER; EFFECTIVE TIME.


(a) PAC Merger Sub. At the Effective Time and subject to and upon the terms and
conditions of this Agreement, the PAC Merger Sub shall, and River Hawk shall
cause the PAC Merger Sub, to merge with and into Profile Aviation in accordance
with the provisions of the Nevada Revised Statutes and the General Statutes of
North Carolina, the separate corporate existence of the PAC Merger Sub shall
cease and Profile Aviation shall continue as the Surviving Entity. The Effective
Time shall occur upon the filing with the Nevada Secretary of State and the
North Carolina Secretary of State a Certificate of Merger, executed in
accordance with the applicable provisions of the Nevada Revised Statutes and the
General Statutes of North Carolina (the “Effective Time”). The date on which the
Effective Time occurs is referred to as the “Effective Date.” Provided that this
Agreement has not been terminated pursuant to Article VI, the Parties will cause
the Certificate of Merger to be filed as soon as practicable after the Closing.


(b) PS Merger Sub.  At the Effective Time and subject to and upon the terms and
conditions of this Agreement, the PS Merger Sub shall, and River Hawk shall
cause the PS Merger Sub, to merge with and into Profile Services in accordance
with the provisions of the Nevada Revised Statutes and Delaware Code, the
separate corporate existence of the PS Merger Sub shall cease and Profile
Services shall continue as the Surviving Entity. The Effective Time shall occur
upon the filing with the Nevada Secretary of State and the Delaware Secretary of
State a Certificate of Merger, executed in accordance with the applicable
provisions of the Nevada General Corporation Laws. Provided that this Agreement
has not been terminated pursuant to Article VI, the Parties will cause the
Certificate of Merger to be filed as soon as practicable after the Closing.




SECTION 1.05      EFFECT OF THE MERGER.


The Merger shall have the effect set forth in Nevada Revised Statutes Title 7,
Chapter 78 and Chapter 92A, Delaware Code Title 8 Chapter 1 and the General
Statutes of North Carolina Chapter 55 Article 11. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, all the
properties, rights, privileges, powers and franchises of Profile Aviation, the
PAC Merger Sub, Profile Services and the PS Merger Sub shall vest in each
company’s respective Surviving Entity, and all debts, liabilities and duties of
Profile Aviation, the PAC Merger Sub, Profile Services and the PS Merger Sub
shall become the debts, liabilities and duties of each company’s respective
Surviving Entity.


SECTION 1.06      CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS  AND
OFFICERS


Pursuant to the Merger:


(a) The Certificate of Incorporation and Bylaws of Profile Aviation and Profile
Services, as in effect immediately prior to the Effective Time, shall be the
Certificate of Incorporation and Bylaws of the Surviving Entities immediately
following the Merger.
 
 

--------------------------------------------------------------------------------



 
(b) The directors and officers of Profile Aviation and Profile Services
immediately prior to the Merger shall be the directors and officers of the
Surviving Entities following the Merger.

 
SECTION 1.07      RESTRICTIONS ON RESALE
 
(a) The Profile Shares issued pursuant to the Share Purchase and the Merger
Shares will not be registered under the Securities Act, or the securities laws
of any state, and cannot be transferred, hypothecated, sold or otherwise
disposed of until: (i) a registration statement with respect to such securities
is declared effective under the Securities Act, or (ii) River Hawk receives an
opinion of counsel for the Shareholders, reasonably satisfactory to counsel for
River Hawk, stating that an exemption from the registration requirements of the
Securities Act is available.


The certificates representing the Merger Shares which are being issued to the
shareholders shall contain a legend substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR RIVER
HAWK SHOW, INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR RIVER HAWK SHOW, INC. THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”


SECTION 1.08      EXCHANGE OF CERTIFICATES.


(a) Surrender of Shares. Upon the Effective Time, Profile Services and Profile
Aviation shall be required to surrender all the Profile Shares to the Exchange
Agent, and each shall be entitled upon such surrender to receive, respectively,
in exchange therefore certificates representing the pro rata number of Merger
Shares, which shall be disclosed on Schedule 1.08 prior to the Closing and
attached hereto, into which the Profile Shares theretofore represented by the
stock transfer forms so surrendered shall have been exchanged pursuant to this
Agreement. Until so surrendered, each outstanding certificate which, prior to
the Effective Time, represented Profile Shares shall be deemed for all corporate
purposes, subject to the further provisions of this Article I, to evidence the
ownership of the number of whole Merger Shares for which such Profile Shares
have been so exchanged. No dividend payable to holders of the Merger Shares of
record as of any date subsequent to the Effective Time shall be paid to the
owner of any certificate which, prior to the Effective Time, represented Profile
Shares, until such certificate or certificates representing all the relevant
Profile Shares, together with a stock transfer form, are surrendered as provided
in this Article I or pursuant to letters of transmittal or other instructions
with respect to lost certificates provided by the Exchange Agent.


(b) Full Satisfaction of Rights. All Merger Shares for which the Profile Shares
shall have been exchanged pursuant to this Article I shall be deemed to have
been issued in full satisfaction of all rights pertaining to the Profile Shares.


(c) Exchange of Certificates. All certificates representing Profile Shares
converted into the right to receive Merger Shares pursuant to this Article I
shall be furnished to River Hawk subsequent to delivery thereof to the Exchange
Agent pursuant to this Agreement.
 

 

--------------------------------------------------------------------------------


 
      (d) Closing of Transfer Books. On the Effective Date, the stock transfer
book of Profile Aviation and Profile Services shall be deemed to be closed and
no transfer of Profile Shares shall thereafter be recorded thereon.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF RIVER HAWK


River Hawk and where applicable, the PAC Merger Sub and the PS Merger Sub hereby
jointly and severally represent and warrant to Profile Aviation and Profile
Services, as of the date of this Agreement, as of the Closing Date and as of the
Effective Time, as follows:


SECTION 2.01      ORGANIZATION, STANDING AND POWER


River Hawk is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, and has corporate power and
authority to (i) conduct its business as presently conducted by it, (ii) to
enter into and perform this Agreement, and (iii) to carry out the transactions
contemplated by this Agreement. The PAC Merger Sub is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of North Carolina, and has corporate power and authority to enter into and
perform this Agreement and to carry out the transactions contemplated by this
Agreement. In addition, the PS Merger Sub is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has corporate power and authority to enter into and perform this Agreement
and to carry out the transactions contemplated by this Agreement.


SECTION 2.02  RELEVANT SUBSIDIARIES


(a) PAC Merger Sub. River Hawk owns all of the outstanding capital stock of the
PAC Merger Sub, a newly formed North Carolina corporation and prior to the date
hereof and through the Effective Date, the PAC Merger Sub shall not conduct any
operating business, become a party to any agreements, or incur any liabilities
or obligations.


(b) PS Merger Sub.  River Hawk owns all of the outstanding capital stock of the
PS Merger Sub, a newly formed Delaware corporation and prior to the date hereof
and through the Effective Date, the PS Merger Sub shall not conduct any
operating business, become a party to any agreements, or incur any liabilities
or obligations.


SECTION 2.03      CAPITALIZATION
 
(a) There are two hundred and seventy-five million (275,000,000) shares of
capital stock of River Hawk authorized, consisting of twenty-five million
(25,000,000) shares of common stock, $0.001 par value per share (the “River Hawk
Common Shares”) and two hundred and fifty million (250,000,000) shares of
preferred stock, $0.001 per share (“River Hawk Preferred Shares”). As of the
date of this Agreement, there are one million eight hundred seventy-two hundred
and three (1,870,203) River Hawk Common Shares issued and outstanding. It is
acknowledged, that following the Closing Date, there will be approximately
fifteen million (15,000,000) shares of common stock issued and outstanding.


(b) It is acknowledged that as of the Closing Date, the individuals named in,
which shall be disclosed on Schedule 2.03 and attached hereto prior to the
Closing, collectively, will own of record and beneficially up to approximately
thirteen million one hundred and forty-eight six hundred and twenty (13,148,620)
of the issued and outstanding River Hawk Common Shares, constituting 87.6% of
such shares. No River Hawk Common Shares or River Hawk Preferred Shares have
been reserved for issuance to any Person, and there are no other outstanding
rights, warrants, options or agreements for the purchase of River Hawk Common or
Preferred Shares except as provided in this Agreement.


(c) All outstanding River Hawk Common Shares are validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other Applicable Law.
The Merger Shares issuable to Profile Aviation and Profile Services pursuant to
the Merger and the Share Purchase will, when issued pursuant to this Agreement,
be duly and validly authorized and issued, fully paid and non-assessable.
 
 

--------------------------------------------------------------------------------



 
SECTION 2.04  AUTHORITY FOR AGREEMENT


The execution, delivery, and performance of this Agreement by each of River
Hawk, the PAC Merger Sub and the PS Merger Sub has been duly authorized by all
necessary corporate and shareholder action, and this Agreement, upon its
execution by the Parties, will constitute the valid and binding obligation of
each of River Hawk, the PAC Merger Sub and the PS Merger Sub, enforceable
against each of them in accordance with and subject to its terms, except as
enforceability may be affected by bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditors' rights. The
execution and consummation of the transactions contemplated by this Agreement
and compliance with its provisions by River Hawk, the PAC Merger Sub and the PS
Merger Sub will not violate any provision of Applicable Law and will not
conflict with or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default under, River Hawk's Articles of
Incorporation, the PAC Merger Sub’s Certificate of Incorporation, the PS Merger
Sub’s Certificate of Incorporation or any of their respective Bylaws, in each
case as amended, or, in any material respect, any indenture, lease, loan
agreement or other agreement or instrument to which River Hawk is a party or by
which it or any of its properties is bound, or any decree, judgment, order,
statute, rule or regulation applicable to River Hawk, the PAC Merger Sub or the
PS Merger Sub.


SECTION 2.05  FINANCIAL CONDITION
 
The Annual Report on Form 10-K filed by River Hawk for the year ended December
31, 2006 and the Quarterly Reports on Form 10-QSB filed by River Hawk for the
period ended September 30, 2006, June 30, 2006 and March 31, 2006 (the “SEC
Filings”) are true, correct and complete in all material respects, are not
misleading and do not omit to state any material fact which is necessary to make
the statements contained in such public filings not misleading in any material
respect. The financial statements included in the SEC Filings (the “Financial
Statements”) were prepared in accordance with generally accepted accounting
principles and fairly reflect the financial condition of River Hawk as of the
dates stated and the results of its operations for the periods presented.


SECTION 2.06  ABSENCE OF CERTAIN CHANGES OR EVENTS 


Since December 31, 2006, except as reported in River Hawks 10-KSB for the period
ended December 31, 2007 and any subsequent Quarterly Reports filed by River Hawk
with the Securities and Exchange Commission (“SEC”) on Form 10-QSB for the
period ending on that date, and except as contemplated by this Agreement:


(a) there has not been any Material Adverse Change in the business, operations,
properties, assets, or condition of River Hawk;
 
 

--------------------------------------------------------------------------------


 
(b) River Hawk has not (i) amended its Articles of Incorporation, except to
change its name from Viva International, Inc. to River Hawk Aviation, Inc. and
to reduce its authorized common stock from one billion (1,000,000,000) to
twenty-five million (25,000,000) shares; (ii) declared or made, or agreed to
declare or make, any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any outstanding capital stock; (iii) made any material change in its
method of management, operation, or accounting; (iv) entered into any material
transaction, not otherwise disclosed on Schedule 2.06 and attached hereto prior
to the Closing; or (v) made any accrual or arrangement for payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee;


(c) River Hawk has not (i) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent), except as otherwise disclosed on Schedule 2.06 to be attached
hereto prior to the Closing and except liabilities incurred in the ordinary
course of business; (ii) paid any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent River Hawk balance sheet, and current liabilities incurred since that
date in the ordinary course of business; (iii) sold or transferred, or agreed to
sell or transfer, any material assets, properties, or rights, or canceled, or
agreed to cancel, any material debts or claims; or (iv) made or permitted any
material amendment or termination of any contract, agreement, or license to
which it is a party.


SECTION 2.07     GOVERNMENTAL AND THIRD PARTY CONSENTS


No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with River Hawk, the PAC Merger Sub or the PS Merger Sub, is
required by or with respect to River Hawk, the Operating Subsidiaries, the PAC
Merger Sub or the PS Merger Sub in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby,
except for such consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under (i) applicable
securities laws, or (ii) the Nevada General Corporation Laws, Delaware General
Corporation Laws, or North Carolina Business Corporation Act.
 
SECTION 2.08      LITIGATION


There is no action, suit, investigation, audit or proceeding pending against, or
to the Knowledge of River Hawk, threatened against or affecting, River Hawk, the
PAC Merger Sub or the PS Merger Sub or any of their respective assets or
properties before any court or arbitrator or any governmental body, agency or
official.
 
SECTION 2.09      INTERESTED PARTY TRANSACTIONS
 
Except as otherwise disclosed on Schedule 2.09, which shall be attached hereto
prior to the Closing, River Hawk is not indebted to any officer or director of
River Hawk, and no such person is indebted to River Hawk.


SECTION 2.10  COMPLIANCE WITH APPLICABLE LAWS


To the Knowledge of River Hawk, the business of each of River Hawk, the
Operating Subsidiaries, the PAC Merger Sub and the PS Merger Sub has not been,
and is not being, conducted in violation of any Applicable Law.
 
SECTION 2.11    TAX RETURNS AND PAYMENT
 
Except as disclosed in the Financial Statements filed by River Hawk with the
SEC, there is no material claim for Taxes that is a Lien against the property of
River Hawk other than Liens for Taxes not yet due and payable, none of which is
material. River Hawk has not received written notification of any audit of any
Tax Return of River Hawk being conducted or pending by a Tax authority where an
adverse determination could have a Material Adverse Effect on River Hawk, no
extension or waiver of the statute of limitations on the assessment of any Taxes
has been granted by River Hawk which is currently in effect, and River Hawk is
not a party to any agreement, contract or arrangement with any Tax authority or
otherwise, which may result in the payment of any material amount in excess of
the amount reflected on the above referenced River Hawk Financial Statements.
(i)  
 
(ii)  SECTION 2.12SECURITY LISTING


River Hawk is a fully compliant reporting company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and all River Hawk public filings
required under the Exchange Act have been made. The common stock of River Hawk
is listed for quotation on the Over The Counter Bulletin Board (the “OTCBB”). To
the Knowledge of River Hawk, River Hawk has not been threatened or is not
subject to removal of its common stock from the OTCBB.


(iii)  SECTION 2.13FINDERS’ FEES


River Hawk has not incurred, nor will it incur, directly or indirectly, any
liability for brokers’ or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PROFILE AVIATION AND PROFILE SERVICES


Profile Aviation and Profile Services hereby represents and warrants to River
Hawk, the PAC Merger Sub, and the PS Merger Sub as of the date of this Agreement
and as of the Effective Time (except as otherwise indicated), as follows:


SECTION 3.01  ORGANIZATION, STANDING AND POWER


(a) Profile Aviation. Profile Aviation is a privately held corporation duly
incorporated, validly existing and in good standing under the laws of the State
of North Carolina and has full corporate power and authority to conduct its
business as presently conducted by it and to enter into and perform this
Agreement and to carry out the transactions contemplated by this Agreement.
Profile Aviation is duly qualified to do business as a foreign corporation in
each state in which the nature of the business conducted by it or the character
or location of the properties and assets owned or leased by it make such
qualification necessary.
 

--------------------------------------------------------------------------------



 
(b) Profile Services. Profile Services is a privately held corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and has full corporate power and authority to conduct its business
as presently conducted by it and to enter into and perform this Agreement and to
carry out the transactions contemplated by this Agreement. Profile Services is
duly qualified to do business as a foreign corporation in each state in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it make such qualification necessary.
 
SECTION 3.02  CAPITALIZATION


(a) Profile Aviation. There are ________ shares of Profile Aviation capital
stock authorized, consisting of _______ shares of common stock with $.____ par
value (the “Profile Aviation Common Shares”). As of the date of this Agreement,
there were ______ issued and outstanding Profile Aviation Common Shares. No
Profile Aviation Common Shares have been reserved for issuance to any Person,
and there are no outstanding rights, warrants, options or agreements for the
purchase of Profile Aviation Common Shares. No Person is entitled to any rights
with respect to the conversion, exchange or delivery of the Profile Aviation
Common Shares. The Profile Aviation Common Shares have been issued in compliance
with Applicable Law.


(b) Profile Services. There are ________ shares of Profile Services capital
stock authorized, consisting of _______ shares of common stock with $.____ par
value (the “Profile Services Common Shares”). As of the date of this Agreement,
there were ____________ issued and outstanding Profile Services Common Shares.
No Profile Services Common Shares have been reserved for issuance to any Person,
and there are no outstanding rights, warrants, options or agreements for the
purchase of Profile Services Common Shares. No Person is entitled to any rights
with respect to the conversion, exchange or delivery of the Profile Services
Common Shares. The Profile Services Common Shares have been issued in compliance
with Applicable Law.


SECTION 3.03  AUTHORITY FOR AGREEMENT


The execution, delivery and performance of this Agreement by Profile Aviation
and Profile Services has been duly authorized by all necessary corporate action,
and this Agreement constitutes the valid and binding obligation of Profile
Aviation and Profile Services, enforceable against Profile Aviation and Profile
Services, in accordance with its terms, except as enforceability may be affected
by bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditors' rights. The execution and consummation of the
transactions contemplated by this Agreement and compliance with its provisions
by Profile Aviation and Profile Services will not violate any provision of
Applicable Law and will not conflict with or result in any breach of any of the
terms, conditions, or provisions of, or constitute a default under, Profile
Aviation’s Certificate of Incorporation or Bylaws and Profile Services’
Certificate of Incorporation or Bylaws, in each case as amended, or, to the
Knowledge of Profile Aviation and Profile Services, in any material respect, any
indenture, lease, loan agreement or other agreement instrument to which Profile
Aviation and Profile Services is a party or by which it or any of them or any of
its or their properties are bound, or any decree, judgment, order, statute, rule
or regulation applicable to Profile Aviation and Profile Services.


SECTION 3.04  GOVERNMENTAL OR THIRD PARTY CONSENT


No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with Profile Aviation or Profile Services, is required by or with
respect to Profile Aviation or Profile Services in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for such consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
(i) applicable securities laws, or (ii) the Nevada General Corporation Law,
Delaware General Corporation Law, or North Carolina Business Corporation Act.
 
 

--------------------------------------------------------------------------------


 
SECTION 3.05    LITIGATION

There is no action, suit, investigation, audit or proceeding pending against or,
to the Knowledge of Profile Aviation and Profile Services, threatened, against
or affecting Profile Aviation or Profile Services or any of its material assets
or properties before any court or arbitrator or any governmental body, agency or
official.


SECTION 3.06     COMPLIANCE WITH APPLICABLE LAWS


To the Knowledge of Profile Aviation and Profile Services, the business of
Profile Aviation and Profile Services has not been, and is not being, conducted
in violation of any Applicable Law, except for possible violations which
individually or in the aggregate have not had and are not reasonably likely to
have a Material Adverse Effect on Profile Aviation and Profile Services.


SECTION 3.07     TAX RETURNS AND PAYMENT


Profile Aviation and Profile Services has duly and timely filed all material Tax
Returns required to be filed by them and has duly and timely paid all Taxes
shown thereon to be due. To the Knowledge of Profile Aviation and Profile
Services, there is no material claim for Taxes that is a Lien against the
property of Profile Aviation and Profile Services other than Liens for Taxes not
yet due and payable, none of which is material. Profile Aviation and Profile
Services has not received written notification of any audit of any Tax Return of
Profile Aviation or Profile Services being conducted or pending by a Tax
authority where an adverse determination could have a Material Adverse Effect on
Profile Aviation and Profile Services, no extension or waiver of the statute of
limitations on the assessment of any Taxes has been granted by Profile Aviation
or Profile Services which is currently in effect, and Profile Services nor is
Profile Aviation a party to any agreement, contract or arrangement with any Tax
authority or otherwise, which may result in the payment of any material amount
in excess of the amount reflected on the above referenced Profile Aviation and
Profile Services’ financial statements.


(iv)  SECTION 3.08FINDERS’ FEES
 
Profile Aviation and Profile Services has not incurred, nor will it incur,
directly or indirectly, any liability for brokers’ or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.
 
ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS
 
SECTION 4.01    COVENANTS OF PROFILE AVIATION AND PROFILE SERVICES
 
Profile Aviation and Profile Services covenants and agrees that, during the
period from the date of this Agreement until the Closing Date, Profile Aviation
and Profile Services shall, except as otherwise disclosed in this Agreement and
other than as contemplated by this Agreement or for the purposes of effecting
the Closing pursuant to this Agreement, conduct its business as presently
operated and solely in the ordinary course, and consistent with such operation,
and, in connection therewith, without the written consent of River Hawk:
 
 

--------------------------------------------------------------------------------



 

(a)  
shall not amend their Certificate of Incorporation or Bylaws;




(b)  
shall not pay or agree to pay to any employee, officer or director compensation
that is in excess of the current compensation level of such employee, officer or
director other than salary increases or payments made in the ordinary course of
business or as otherwise provided in any contracts or agreements with any such
employees;




(c)  
shall not merge or consolidate with any other entity or acquire or agree to
acquire any other entity;




(d)  
shall not sell, transfer, or otherwise dispose of any material assets required
for the operations of Profile Aviation or Profile Services’ business, except in
the ordinary course of business consistent with past practices;




(e)  
shall not declare or pay any dividends on or make any distribution of any kind
with respect to the Profile Shares; and




(f)  
shall use commercially reasonable efforts to comply with and not be in default
or violation under any known law, regulation, decree or order applicable to
Profile Aviation and Profile Services’ business, operations or assets where such
violation would have a Material Adverse Effect on Profile Aviation or Profile
Services.



SECTION 4.02  COVENANTS OF RIVER HAWK


River Hawk covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, River Hawk shall not, other than as
contemplated by this Agreement or for the purposes of effecting the Closing
pursuant to this Agreement, conduct its business as presently operated and
solely in the ordinary course, and consistent with such operation, and, in
connection therewith, without the prior written consent of Profile Aviation and
Profile Services, which shall be disclosed on Schedule 4.02 prior to the
Closing:



(a)  
shall not amend its Articles of Incorporation or Bylaws;




(b)  
shall not pay or agree to pay to any employee, officer or director compensation
of any kind or amount;




(c)  
shall not merge or consolidate with any other entity or acquire or agree to
acquire any other entity;




(d)  
shall not create, incur, assume, or guarantee any material indebtedness for
money borrowed except in the ordinary course of business, or create or suffer to
exist any mortgage, Lien or other encumbrance on any of its material assets;




(e)  
shall not make any material capital expenditure or series of capital
expenditures except in the ordinary course of business;




(f)  
shall not declare or pay any dividends on or make any distribution of any kind
with respect to River Hawk;

 
 

--------------------------------------------------------------------------------



 

(g)  
shall not issue any additional shares of River Hawk capital stock or take any
action affecting the capitalization of River Hawk or the River Hawk Common or
Preferred Shares; and

 

(h)  
shall not grant any severance or termination pay to any director, officer or any
other employees of River Hawk.



SECTION 4.03  COVENANTS OF THE PARTIES


(a) Announcement. Neither Profile Aviation nor Profile Services, on the one
hand, nor River Hawk on the other hand, shall issue any press release or
otherwise make any public statement with respect to this Agreement or the
transactions contemplated hereby without the prior consent of the other Party
(which consent shall not be unreasonably withheld), except as may be required by
applicable law or securities regulation. Upon execution of this Agreement, River
Hawk shall issue a press release, which shall be approved by Profile Aviation
and Profile Services, and file a Current Report on Form 8-K reporting the
execution of this Agreement.


(b) Notification of Certain Matters. Profile Aviation and Profile Services shall
give prompt written notice to River Hawk, and River Hawk shall give prompt
written notice to Profile Aviation and Profile Services, of:


(i) The occurrence or nonoccurrence of any event the occurrence or nonoccurrence
of which would be reasonably likely to cause any representation or warranty
contained in this Agreement to be untrue or inaccurate in any material respect
at or prior to the Effective Time; and


(ii) Any material failure of Profile Aviation or Profile Services on the one
hand, or River Hawk, on the other hand, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder.


(c) Reasonable Best Efforts. Before Closing, upon the terms and subject to the
conditions of this Agreement, the Parties agree to use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, proper or advisable (subject to
Applicable Law) to consummate and make effective the Merger and other
transactions contemplated by this Agreement as promptly as practicable
including, but not limited to:


(i) The preparation and filing of all forms, registrations and notices required
to be filed to consummate the Share Purchase and the Merger, including without
limitation, any approvals, consents, orders, exemptions or waivers by any third
party or governmental entity; and
(ii) The satisfaction of the Party's conditions precedent to Closing.


(d) Access to Information 


(i) Inspection by Profile Aviation and Profile Services. River Hawk will make
available for inspection by Profile Aviation and Profile Services, during normal
business hours and in a manner so as not to interfere with normal business
operations, all of River Hawk’s records (including tax records), books of
account, premises, contracts and all other documents in River Hawk’s possession
or control that are reasonably requested by Profile Aviation and Profile
Services to inspect and examine the business and affairs of River Hawk. River
Hawk will cause its managerial employees and regular independent accountants to
be available upon reasonable advance notice to answer questions of Profile
Aviation concerning the business and affairs of River Hawk. Profile Aviation and
Profile Services will treat and hold as confidential any information it receives
from River Hawk in the course of the reviews contemplated by this Section
4.03(d). No examination by Profile Aviation or Profile Services will, however,
constitute a waiver or relinquishment by Profile Aviation or Profile Services of
its rights to rely on River Hawk’s or the River Hawk Shareholders’ covenants,
representations and warranties made herein or pursuant hereto.
 
 

--------------------------------------------------------------------------------



 
(ii) Inspection by River Hawk. Profile Aviation and Profile Services will, if
requested, make available for inspection by River Hawk, during normal business
hours and in a manner so as not to interfere with normal business operations,
all of the records of Profile Aviation and Profile Services (including tax
records), books of account, premises, contracts and all other documents in their
possession or control that are reasonably requested by River Hawk to inspect and
examine the business and affairs of Profile Aviation and Profile Services.
Profile Aviation and Profile Services will cause its managerial employees and
regular independent accountants to be available upon reasonable advance notice
to answer questions of River Hawk concerning the business and affairs of Profile
Aviation and Profile Services. River Hawk will treat and hold as confidential
any information it receives from Profile Aviation or Profile Services in the
course of the reviews contemplated by this Section 4.03(e). No examination by
River Hawk will, however, constitute a waiver or relinquishment by River Hawk of
its rights to rely on Profile Aviation and Profile Services’ covenants,
representations and warranties made herein or pursuant hereto.


 ARTICLE V
CONDITIONS PRECEDENT


SECTION 5.01  CONDITIONS PRECEDENT TO THE PARTIES' OBLIGATIONS


The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived in writing by River Hawk,
Profile Aviation and Profile Services:


(a) Consents, Approvals. The Parties shall have obtained all necessary consents
and approvals of their respective boards of directors, and all consents,
approvals and authorizations required under their respective charter documents,
and all material consents, including any material consents and waivers by the
Parties’ respective lenders and other third parties, if necessary, to the
consummation of the transactions contemplated by this Agreement.


(b) Shareholder Approval. This Agreement and the transactions contemplated
hereby shall have been approved by the shareholders of Profile Aviation and
Profile Services in accordance with the applicable provisions of the Nevada
Revised Statutes, General Statutes of North Carolina and Delaware Code and their
respective corporate bylaws.


(c) Absence of Certain Litigation. No action or proceeding shall be threatened
or pending before any governmental entity or authority which, in the reasonable
opinion of counsel for the Parties, is likely to result in a restraint,
prohibition or the obtaining of damages or other relief in connection with this
Agreement or the consummation of the transactions contemplated hereby.


(d) Merger Subsidiary Formation. River Hawk shall have formed PAC Merger Sub and
PS Merger Sub as its wholly owned subsidiaries prior to the Closing Date.
 
 

--------------------------------------------------------------------------------


 
SECTION 5.02    CONDITIONS PRECEDENT TO THE OBLIGATIONS OF  RIVER HAWK
 
The obligations of River Hawk on the Closing Date as provided herein shall be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by River Hawk:


(a) Consents and Approvals. Profile Aviation and Profile Services shall have
obtained all material consents, including any material consents and waivers by
Profile Aviation and Profile Services' lenders and other third parties, if
necessary, to the consummation of the transactions contemplated by this
Agreement.


(b)  Representations and Warranties. The representations and warranties by
Profile Aviation and Profile Services in Article III herein shall be true and
accurate in all material respects on and as of the Closing Date with the same
force and effect as though such representations and warranties had been made at
and as of the Closing Date, except to the extent that any changes therein are
specifically contemplated by this Agreement.


(c) Performance. Profile Aviation and Profile Services shall have performed and
complied in all material respects with all agreements to be performed or
complied with by it pursuant to this Agreement at or prior to the Closing.


(d) Proceedings and Documents. All corporate, company and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to River Hawk and its counsel, and River Hawk
and its counsel shall have received all such counterpart originals (or certified
or other copies) of such documents as they may reasonably request.


(e) Certificate of Good Standing. Profile Aviation shall have delivered to River
Hawk a certificate as to the good standing of Profile Aviation certified by the
Secretary of State of North Carolina on or within fourteen (14) days prior to
the Closing Date. Additionally, Profile Services shall have delivered to River
Hawk a certificate as to the good standing of Profile Aviation certified by the
Secretary of State of North Carolina on or within fourteen (14) days prior to
the Closing Date.


(f) Material Changes. Except as contemplated by this Agreement, since the date
hereof, Profile Aviation and Profile Services shall not have suffered a Material
Adverse Effect, and, without limiting the generality of the foregoing, there
shall be no pending litigation to which Profile Aviation and Profile Services is
a party which is reasonably likely to have a Material Adverse Effect on Profile
Aviation or Profile Services.


(g) Due Diligence. River Hawk shall have completed to its own satisfaction due
diligence in relation to Profile Aviation and Profile Services, except that this
shall cease to be a condition precedent unless on or prior to March 29, 2007
River Hawk shall have delivered a written notice stating that it is not
satisfied with the results of its due diligence.


(h) SEC Filing. No less than one (1) week prior to the Closing, Profile Aviation
and Profile Services shall have delivered to River Hawk the financial
statements, report of Profile Aviation and Profile Services’ independent
registered public accountant, and other information required for inclusion in
the Current Report that River Hawk will file with the SEC within four (4)
business days after the Closing.


 

--------------------------------------------------------------------------------


 
SECTION 5.03      CONDITIONS PRECEDENT TO THE OBLIGATIONS OF  PROFILE AVIATION
AND PROFILE SERVICES


The obligations of Profile Aviation and Profile Services on the Closing Date as
provided herein shall be subject to the satisfaction, on or prior to the Closing
Date, of the following conditions precedent, unless waived in writing by Profile
Aviation and Profile Services:


(a)  Consents And Approvals. River Hawk, the PAC Merger Sub and the PS Merger
Sub shall have obtained all material consents, including any material consents
and waivers of its respective lenders and other third parties, if necessary, to
the consummation of the transactions contemplated by this Agreement.


(b)  Representations And Warranties. The representations and warranties by River
Hawk, the PAC Merger Sub and the PS Merger Sub in Article II herein shall be
true and accurate in all material respects on and as of the Closing Date with
the same force and effect as though such representations and warranties had been
made at and as of the Closing Date, except to the extent that any changes
therein are specifically contemplated by this Agreement.


(c)  Performance. River Hawk, the PAC Merger Sub and the PS Merger Sub shall
have performed and complied in all material respects with all agreements to be
performed or complied with by it pursuant to this Agreement prior to or at the
Closing.


(d)  Proceedings And Documents. All corporate, company and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to Profile Aviation and Profile Services and
its counsel, and Profile Aviation and Profile Services and its counsel shall
have received all such counterpart originals (or certified or other copies) of
such documents as they may reasonably request.


(e)  Certificates of Good Standing. River Hawk shall have delivered to Profile
Aviation and Profile Services a certificate as to its good standing in the State
of Nevada, and the PAC Merger Sub and the PS Merger Sub shall have delivered to
Profile Aviation and Profile Services a certificate as to their good standing in
their respective states of incorporation, in each case certified by the
Secretary of State not more than fourteen (14) business days prior to the
Closing Date.


(f)  Material Changes. Except as contemplated by this Agreement, since the date
hereof, neither River Hawk, the PAC Merger Sub nor the PS Merger Sub shall have
suffered a Material Adverse Effect and, without limiting the generality of the
foregoing, there shall be no pending litigation to which River Hawk, PAC Merger
Sub or the PS Merger Sub is a party which is reasonably likely to have a
Material Adverse Effect on the Parties.


(g)  Due Diligence.Profile Aviation and Profile Services shall have completed to
its own satisfaction due diligence in relation to River Hawk, except that this
shall cease to be a condition precedent unless on or prior to September 15, 2007
Profile Aviation and Profile Services shall have delivered a written notice
stating that it is not satisfied with the results of its due diligence;


(h)  Status of River Hawk. As at the Effective Time of the Merger, River Hawk
(i) shall be a fully compliant reporting public company under the Exchange Act,
and shall be current in all of its reports required to be filed under the
Exchange Act and, (ii) shall not have been threatened or subject to delisting
from the OTCBB.
 
 

--------------------------------------------------------------------------------



 
(i)  River Hawk Principal Shareholders’ Holdings. On the date of Closing, the
individuals listed, which shall be disclosed on Schedule 2.03 prior to the
Closing, shall own up to approximately 87.6% of River Hawk Common Shares.


(j)  River Hawk Board of Directors. At the Effective Time of the Merger the
officers and members of the board of directors of River Hawk shall consist of
the persons designated, which shall be disclosed on Schedule 5.03 prior to the
Closing.


(k)  Employment Agreement. River Hawk shall enter into a three (3) year
employment agreement with Caroll G. Smith (the “Employment Agreement”), the
terms of which will be determined prior to the Closing Date and attached hereto
in the form of the Employment Agreement in Schedule 5.02.


(l) Information Statement. No less than ten (10) days prior to the Closing, to
the extent required under the Securities Act of 1933 or the Exchange Act of
1934, River Hawk shall have filed with the SEC and mailed to its shareholders of
record an information statement containing the information required by SEC Rule
14f-1, which shall be provided by Profile Aviation and Profile Services.


ARTICLE VI
TERMINATION


SECTION 6.01  TERMINATION
 
This Agreement may be terminated and the Merger may be abandoned at any time
prior to the Effective Time by:


(a) The mutual written consent of the Boards of Directors of River Hawk, Profile
Aviation and Profile Services;


(b) Either River Hawk, on the one hand, or Profile Aviation and Profile
Services, on the other hand, if any governmental entity or court of competent
jurisdiction shall have issued an order, decree or ruling or taken any other
action (which order, decree, ruling or other action the Parties shall use their
commercially reasonable best efforts to lift), which restrains, enjoins or
otherwise prohibits the Share Purchase or the Merger or the issuance of the
Merger Shares as contemplated herein and such order, decree, ruling or other
action shall have become final and non-appealable;
 
(c) River Hawk, if Profile Aviation and Profile Services shall have breached in
any material respect any of its or his representations, warranties, covenants or
other agreements contained in this Agreement, and the breach cannot be or has
not been cured within thirty (30) calendar days after the giving of written
notice by River Hawk to Profile Aviation and Profile Services, or by River Hawk,
if it is not satisfied with the results of its due diligence investigation and
it so notifies Profile Aviation and Profile Services on or before September 15,
2007;


(d) Profile Aviation and Profile Services, if River Hawk shall have breached in
any material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, and the breach cannot be or has not been
cured within thirty (30) calendar days after the giving of written notice by
Profile Aviation and Profile Services to River Hawk, or by Profile Aviation and
Profile Services if it is not satisfied with the results of its due diligence
investigation and it so notifies River Hawk on or before September 15, 2007; or


(e) Without any action on the part of the Parties if required by Applicable Law
or if the Closing shall not be consummated by September 30, 2007, unless
extended by written agreement of River Hawk and Profile Aviation and Profile
Services.
 

 

--------------------------------------------------------------------------------


 
SECTION 6.02  EFFECT OF TERMINATION


If this Agreement is terminated as provided in Section 6.01, written notice of
such termination shall be given by the terminating Party to the other Party
specifying the provision of this Agreement pursuant to which such termination is
made, this Agreement shall become null and void and there shall be no liability
on the part of River Hawk, Profile Aviation or Profile Services, provided,
however, that (a) the provisions of Article VII hereof shall survive the
termination of this Agreement, (b) nothing in this Agreement shall relieve any
Party from any liability or obligation with respect to any willful breach of
this Agreement and (c) termination shall not affect accrued rights or
liabilities of any party at the time of such termination.




ARTICLE VII
CONFIDENTIALITY


SECTION 7.01  CONFIDENTIALITY


River Hawk, on the one hand, and Profile Aviation and Profile Services, on the
other hand, will keep confidential all information and documents obtained from
the other, including but not limited to any information or documents provided
pursuant to Section 4.03(e) hereof (except for any information disclosed to the
public pursuant to a press release authorized by the Parties); and in the event
the Closing does not occur or this Agreement is terminated for any reason, will
promptly return such documents and all copies of such documents and all notes
and other evidence thereof, including material stored on a computer, and will
not use such information for its own advantage, except to the extent that (i)
the information must be disclosed by law, (ii) the information becomes publicly
available by reason other than disclosure by the Party subject to the
confidentiality obligation, (iii) the information is independently developed
without use of or reference to the other Party’s confidential information, (iv)
the information is obtained from another source not obligated to keep such
information confidential, or (v) the information is already publicly known or
known to the receiving Party when disclosed as demonstrated by written
documentation in the possession of such Party at such time.


ARTICLE VIII
INDEMNIFICATION


SECTION 8.01  INDEMNIFICATION BY RIVER HAWK 
 
River Hawk shall indemnify, defend and hold harmless each of Profile Aviation
and Profile Services, any subsidiary or affiliate thereof and each person who is
now, or has been at any time prior to the date hereof or who becomes prior to
the Closing, a shareholder, officer, director or partner of Profile Aviation and
Profile Services, any subsidiary or affiliate thereof or an employee of Profile
Aviation and Profile Services, any subsidiary or affiliate thereof and their
respective heirs, legal representatives, successors and assigns (the “Profile
Aviation and Profile Services Indemnified Parties”) against all losses, claims,
damages, costs, expenses (including reasonable attorneys’ fees), liabilities or
judgments or amounts that are paid in settlement of or in connection with any
threatened or actual third party claim, action, suit, proceeding or
investigation based in whole or in part on or arising in whole or in part out of
(i) any material breach of this Agreement by River Hawk or any subsidiary or
affiliate thereof, including but not limited to failure of any representation or
warranty to be true and correct at or before the Closing, or (ii) any willful or
grossly negligent act, omission or conduct of any officer, director or agent of
River Hawk or any subsidiary or affiliate thereof prior to the Closing, whether
asserted or claimed prior to, at or after, the Closing. Any Profile Aviation and
Profile Services Indemnified Party wishing to claim indemnification under this
Section 8.01, upon learning of any such claim, action, suit, proceeding or
investigation, shall notify River Hawk in writing, but the failure to so notify
shall not relieve River Hawk from any liability that it may have under this
Section 8.01, except to the extent that such failure would materially prejudice
River Hawk.
 
 

--------------------------------------------------------------------------------



 
SECTION 8.02  INDEMNIFICATION BY PROFILE AVIATION AND PROFILE SERVICES


Profile Aviation and Profile Services shall indemnify, defend and hold harmless
each of River Hawk, any subsidiary or affiliate thereof and each person who is
now, or has been at any time prior to the date hereof or who becomes prior to
the Closing, a shareholder, officer, director or partner of River Hawk, any
subsidiary or affiliate thereof or an employee of River Hawk, any subsidiary or
affiliate thereof and their respective heirs, legal representatives, successors
and assigns (the “River Hawk Indemnified Party” collectively, the “River Hawk
Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including reasonable attorneys’ fees), liabilities or judgments or amounts that
are paid in settlement of or in connection with any threatened or actual third
party claim, action, suit, proceeding or investigation based in whole or in part
on or arising in whole or in part out of (i) any material breach of this
Agreement by Profile Aviation and Profile Services, or any subsidiary or
affiliate thereof, including but not limited to failure of any representation or
warranty to be true and correct at or before the Closing, or (ii) any willful or
negligent act, omission or conduct of any officer, director or agent of Profile
Aviation and Profile Services or any subsidiary or affiliate thereof prior to
the Closing, whether asserted or claimed prior to, at or after, the Closing. Any
River Hawk Indemnified Party wishing to claim indemnification under this Section
8.02, upon learning of any such claim, action, suit, proceeding or
investigation, shall notify Profile Aviation and Profile Services in writing,
but the failure to so notify shall not relieve Profile Aviation and Profile
Services from any liability that it may have under this Section 8.02, except to
the extent that such failure would materially prejudice Profile Aviation or
Profile Services.


SECTION 8.03  INDEMNIFICATION OF EXCHANGE AGENT


The Parties (for the purposes of this Section 8.03, the “Indemnitors”) agree to
indemnify the Exchange Agent and his employees and agents (collectively, the
“Indemnitees”) against, and hold them harmless of and from, any and all loss,
liability, cost, damage and expense, including without limitation, reasonable
counsel fees, which the Indemnitees, or any of them, may suffer or incur by
reason of any action, claim or proceeding brought against the Indemnitees, or
any one of them, arising out of or relating in any way to the Exchange Agent’s
service in such capacity, unless such action, claim or proceeding is the result
of the willful misconduct or gross negligence of any of the Indemnitees.


ARTICLE IX
MISCELLANEOUS


SECTION 9.01  EXPENSES


Except as contemplated by this Agreement, all costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.


SECTION 9.02  GOVERNING LAW


Except to the extent that the law of the State of Delaware or that of North
Carolina is mandatorily applicable to the Merger, this Agreement shall be
governed by the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof, as applied to agreements entered into
and to be performed in such state.
 
 

--------------------------------------------------------------------------------


 
SECTION 9.03  NOTICES


All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:


(a) If sent by reputable overnight air courier (such as Federal Express), two
(2) business days after being sent;


(b) If sent by facsimile transmission, with a copy mailed on the same day in the
manner provided in clause (a) above, when transmitted and receipt is confirmed
by the fax machine; or
 
      (c)If otherwise actually personally delivered, when delivered.
     
All notices and other communications under this Agreement shall be sent or
delivered as follows:


If to Profile Aviation and Profile Services, to:


Caroll G. Smith
Profile Aviation Center, Inc.
3103 9th Ave. Drive
Hickory, NC 28601


with a copy to (which shall not constitute notice):
 
____________________________
____________________________
____________________________
____________________________


If to River Hawk and/or the Shareholders, to:
 
Calvin Humphrey
River Hawk Aviation, Inc.
955 E. Commerce Drive, Suite #3
Traverse City, MI 49686
 
with a copy to (which shall not constitute notice):


David M. Otto
The Otto Law Group, PLLC
601 Union St., Suite 4500
Seattle, WA 98101
        Telephone: 206-262-9545 Ext. 215
Facsimile: 206-262-9513


Each Party may change its address by written notice in accordance with this
Section.
 
 

--------------------------------------------------------------------------------



 
SECTION 9.04   ENTIRE AGREEMENT


This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter.


SECTION 9.05  ASSIGNMENT


Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any of the Parties (whether by operation of
law or otherwise) without the prior written consent of the other Parties;
provided that in no event may the right to indemnification provided by Article
VIII hereto be assigned by any of the Parties, with or without consent, except
by operation of law. Subject to the immediately foregoing sentence of this
Section 9.05, this Agreement will be binding upon, inure to the benefit of and
be enforceable by, the Parties and their respective successors, assigns, heirs
and representatives.


SECTION 9.06  COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall be considered one and the
same agreement.


SECTION 9.07  NO THIRD PARTY BENEFICIARIES


Except as expressly provided by this Agreement, nothing herein is intended to
confer upon any person or entity not a Party to this Agreement any rights or
remedies under or by reason of this Agreement.


SECTION 9.08  RULES OF CONSTRUCTION 


The Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.




[Signature Page to Follow]







--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.






RIVER HAWK AVIATION, INC.


By: /s/     
Name:
Calvin Humphrey

Title:
Chief Executive Officer



PAC ACQUISITION CORP.


By: /s/     
Name:
Calvin Humphrey

Title:
Chief Executive Officer



PS ACQUISITION CORP.


By: /s/     
Name:
Calvin Humphrey

Title:
Chief Executive Officer





PROFILE AVIATION CENTER, INC.


 
By: /s/     
Name:
Caroll G. Smith

Title:
President



PROFILE AVIATION SERVICES, INC.


 
By: /s/     
Name:
Caroll G. Smith

Title:
President